Citation Nr: 0411261	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  98-11 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed residuals of 
streptococcus bovis meningitis with Strongyloides infestation.  

2.  Entitlement to service connection for gastritis and 
diverticulitis, claimed as residuals of streptococcus bovis 
meningitis with Strongyloides infestation.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as the residual of streptococcus 
bovis meningitis with Strongyloides infestation.  

4.  Entitlement to service connection for cardiovascular and 
circulatory disorders, claimed as residuals of streptococcus bovis 
meningitis with Strongyloides infestation.  




REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to January 
1955.  

This case initially came to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the RO.  

As set forth hereinbelow, the issues on appeal are being remanded 
to the RO via the Appeals Management Center in Washington, DC.  VA 
will notify the veteran and her representative if further action 
is required on her part.  



REMAND

The Board remanded this matter in March 2001.  In its remand, the 
Board asked that the RO take appropriate action to inform the 
veteran of his rights and obligations under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475.  

Upon review of the record, the Board observes that the veteran did 
not receive sufficient notification.  In order that the veteran be 
fully apprised of the provisions of VCAA, the RO must send him a 
letter detailing the provisions of VCAA as well as information 
regarding his and VA's respective responsibilities as to obtaining 
that evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VA medical examinations of record do not provide sufficient 
information regarding the etiology of the claimed COPD and heart 
disability.  Thus, an additional VA medical examination must be 
scheduled, and the examiner must be asked to provide an opinion 
regarding the etiology of COPD and any heart disability diagnosed.  

To ensure full compliance with due process requirements, the case 
is REMANDED for the following development:

1.  The RO must review the claims file to ensure compliance with 
the mandates of the VCAA.  In particular, the RO should ensure 
that the notification requirements and development procedures of 
VCAA are fully satisfied and send the veteran a letter detailing 
the provisions of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The veteran must be informed of his and 
VA's respective responsibilities regarding obtaining and 
furnishing evidence.  

2.  The veteran should be afforded a VA medical examination to 
determine whether he currently suffers from COPD and/or a heart 
disability.  An opinion regarding the likely etiology of any such 
disabilities diagnosed should be provided.  A rationale for all 
conclusions must be provided.  The claims folder, including all 
existing service medical records, must be made available to the 
examiner for review in conjunction with the examination.  In the 
report, the examiner must indicate whether the claims file was 
reviewed and identify the records on which he or she relied.  

3.  The RO should review the claims file to ensure that all of the 
above requested development has been completed.  In particular, 
the RO should ensure that the requested medical examination and 
opinion are in complete compliance with the directives of this 
remand and, if they are not, the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Finally, the RO should readjudicate the claim.  If any benefit 
sought on appeal remains denied, the veteran should be provided a 
Supplemental Statement of the Case.  It must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  





